UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6552


BRODERICK PATTERSON,

                Plaintiff - Appellant,

          v.

GLADHILL, JR.; WAYNE WEBB; J. SNYDER, CO II; LT. BOWARD;
TASKER, CO II; VINCENT, CO II; GROSSNICKLE, CO II; SGT.
WYNKOOP; CAPTAIN  MANUEL; CAPTAIN MARTIN; R. LEWIS, CO II;
EMERICK, CO II; WILAND, CO II; MCGOWAN, CO II; PUMPHREY, CO
II; SGT. DONIA; ATHERTON, CO II; GRUBBS, CO II; MASON, CO
II,

                Defendants – Appellees,

          and

JOHN DOE, #1; JOHN DOE, #2,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-00026-DKC)


Submitted:   August 31, 2015             Decided:   September 14, 2015


Before WILKINSON and    KEENAN,      Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Broderick Patterson, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Broderick    Patterson    appeals     the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                         We

have     reviewed      the   record    and   find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.      Patterson v. Gladhill, No. 8:14-cv-00026-DKC (D. Md.

Mar. 13, 2015).          We dispense with oral argument because the

facts    and   legal    contentions    are   adequately    presented        in   the

materials      before   this   court   and   argument     would    not   aid     the

decisional process.

                                                                         AFFIRMED




                                        3